Case 2:85-cv-04544-DMG-AGR Document 836 Filed 06/29/20 Page 1 of 5 Page ID #:38488



     1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
     2   Carlos R. Holguín (90754)
         Peter A. Schey (58232)
     3   256 South Occidental Boulevard
     4   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     5   Email: crholguin@centerforhumanrights.email
     6
         Attorneys for Plaintiffs
     7
         Additional counsel listed on following page
     8
     9
    10
    11
    12
    13                              UNITED STATES DISTRICT COURT
    14                         CENTRAL DISTRICT OF CALIFORNIA
    15                                   WESTERN DIVISION
    16
    17   JENNY LISETTE FLORES, et al.,            No. CV 85-4544-DMG-AGRx
    18
               Plaintiffs,                        NOTICE OF FILING OF DECLARATION OF
    19                                            COUNSEL CORRECTING ORAL STATEMENT
         v.                                       RE CLASS MEMBER J.J.S.D.
    20
         WILLIAM BARR, Attorney General of
    21                                            Hearing: None.
         the United States, et al.,
    22
    23         Defendants.
    24
    25   ///
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 836 Filed 06/29/20 Page 2 of 5 Page ID #:38489



     1   UNIVERSITY OF CALIFORNIA DAVIS
     2   SCHOOL OF LAW
         Immigration Law Clinic
     3   Holly S. Cooper (197626)
     4   Jonathan P. Mulligan (803383)
         Daisy O. Felt (CA 307958)
     5   One Shields Avenue, TB 30
     6   Davis, CA 95616
         Telephone: (530) 754-4833
     7   Emails: hscooper@ucdavis.edu
     8           jpmulligan@ucdavis.edu
                 dofelt@ucdavis.edu
     9
    10   NATIONAL CENTER FOR YOUTH LAW
         Leecia Welch (Cal. Bar No. 208741)
    11   Neha Desai (CAL. RLSA NO. 803161)
    12   Poonam Juneja (Cal. Bar No. 300848)
         Freya Pitts (Cal. Bar No. 295878)
    13   1212 Broadway, Suite 600 Oakland, CA 94612
    14   Telephone: (510) 835-8098
         Email: lwelch@youthlaw.org
    15            ndesai@youthlaw.org
    16            pjuneja@youthlaw.org
                  fpitts@youthlaw.org
    17
    18        ///
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             2                 NOTICE OF FILING OF DECLARATION OF COUNSEL
                                                                                  CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 836 Filed 06/29/20 Page 3 of 5 Page ID #:38490



     1         During the status conference convened in this matter on June 26, 2020,
     2   the undersigned counsel for Plaintiffs stated that Amy Maldonado, individual
     3   counsel for class member J.J.S.D., had informed the ORR Juvenile
     4   Coordinator, Independent Monitor, and counsel for Defendants that, contrary
     5   to Defendants’ email of May 29, 2020,1 J.J.S.D.’s proposed custodian had
     6   not withdrawn her request to receive J.J.S.D. into her care.
     7         As reflected in the annexed declaration of counsel, on June 10, 2020,
     8   Ms. Maldonado emailed Defendants’ counsel to advise that J.J.S.D.’s
     9   proposed custodian continued seek J.J.S.D.’s custody. The same day, the
    10   undersigned—not Ms. Maldondo—forwarded Ms. Maldonado’s email to the
    11   Independent Monitor and ORR Juvenile Coordinator, such that both would
    12   be on notice that J.J.S.D.’s proposed custodian had not withdrawn.
    13   ///
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
         1
    28    See Plaintiffs’ Statement re ORR Juvenile Coordinator’s Second Report, June 17,
         2020 (Doc. #823), at 16.

                                                  -1-
Case 2:85-cv-04544-DMG-AGR Document 836 Filed 06/29/20 Page 4 of 5 Page ID #:38491



     1         Plaintiffs thereafter heard nothing regarding J.J.S.D. from the ORR
     2   Juvenile Coordinator, Independent Monitor, or counsel for Defendants prior
     3   to filing their Statement re ORR Juvenile Coordinator’s Second Report, June
     4   17, 2020 (Doc. #823).
     5
         Dated: June 29, 2020.          CENTER FOR HUMAN RIGHTS AND
     6                                  CONSTITUTIONAL LAW
     7                                  Carlos R. Holguín
                                        Peter A. Schey
     8
     9                                  UNIVERSITY OF CALIFORNIA DAVIS
                                        SCHOOL OF LAW
    10                                  Immigration Law Clinic
    11                                  Holly S. Cooper
                                        Jonathan P. Mulligan
    12                                  Daisy O. Felt
    13
                                        NATIONAL CENTER FOR YOUTH LAW
    14                                  Leecia Welch
    15                                  Neha Desai
                                        Poonam Juneja
    16                                  Freya Pitts
    17
    18                                  /s/ Carlos Holguín_______________
                                        Carlos Holguín
    19                                  One of the Attorneys for Plaintiffs
    20
         ///
    21
    22
    23
    24
    25
    26
    27
    28

                                                 2                   NOTICE OF FILING OF DECLARATION OF COUNSEL
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 836 Filed 06/29/20 Page 5 of 5 Page ID #:38492



     1                        DECLARATION OF CARLOS HOLGUÍN
     2         I, Carlos Holguín, declare and say as follows:
     3         1. I am one of the lawyers for Plaintiffs in the within action.
     4         2. On June 10, 2020, Amy Maldonado, individual counsel for class
     5   member J.J.S.D., copied me with her email to Sarah Fabian, one of the
     6   attorneys for Defendants, which advised,
     7         It is my understanding that you were told that [J.J.S.D.’s] sponsor had
     8         withdrawn her willingness to be a sponsor, and that is the reason for
     9         [J.J.S.D.’s] extended period in ORR custody. This is absolutely not the
    10         case (that is false, and there seem to be significant issues with the
    11         BCFS case manager), and the government/ORR is in violation of the
    12         Flores Settlement with regard to this child.
    13         3. The same day, I forwarded Ms. Maldonado’s email to ORR Juvenile
    14   Coordinator Aurora Miranda and Independent Monitor Andrea Sheridan
    15   Ordin. I heard nothing from Defendants’ counsel, the ORR Juvenile
    16   Coordinator, or the Independent Monitor regarding J.J.S.D. prior to filing
    17   Plaintiffs’ Statement re ORR Juvenile Coordinator’s Second Report (Doc.
    18   #823) on June 17, 2020, or, indeed, prior to the June 26, 2020, status
    19   conference.
    20         4. On June 25, 2020—the day before the status conference—Ms.
    21   Maldonado advised that J.J.S.D. “[w]as apparently released to his sponsor
    22   this morning.”
    23         I declare under penalty of perjury that the foregoing is true and correct.
    24         Executed this 29th day of June, 2020, at Santa Clarita, California.
    25
    26                                           /s/ Carlos Holguín ____________
    27                                           Carlos Holguín
    28

                                                    3                    NOTICE OF FILING OF DECLARATION OF COUNSEL
                                                                                            CV 85-4544-DMG-AGRX
